United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 13-5104                                                September Term, 2013
                                                                     1:11-cv-01210-RJL
                                                     Filed On: January 8, 2014
Stan Hunt,

             Appellant

      v.

United States Department of Veterans Affairs,

             Appellee


      BEFORE:       Henderson, Brown, and Srinivasan, Circuit Judges

                                        ORDER

      Upon consideration of the motion for summary affirmance, the Clerk’s order to
show cause filed October 10, 2013, and the response thereto, it is

      ORDERED that the order to show cause be discharged. It is

        FURTHER ORDERED that the motion for summary affirmance be granted. The
merits of the parties' positions are so clear as to warrant summary action. See
Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C. Cir. 1987) (per curiam).
Appellant forfeited his Freedom of Information Act claim by failing to address it on
appeal. See Doe v. District of Columbia, 93 F.3d 861, 875 n.14 (D.C. Cir. 1996).
Appellant has not shown any genuine issue of material fact with respect to the
adequacy of the search for his missing medical records, so the Department of Veterans
Affairs (“VA”) is entitled to summary judgment on his claim for a violation of the Privacy
Act’s access provision. See Chambers v. U.S. Dep’t of the Interior, 568 F.3d 998, 1003
(D.C. Cir. 2009). Appellant does not allege that he asked the VA to amend any of his
records, so he has failed to state a claim for a violation of the Privacy Act’s amendment
provision. See 5 U.S.C. § 552a(g)(1) (individual may file civil action where agency
makes a determination not to amend individual’s record in accordance with his request).
The district court lacked subject matter jurisdiction over appellant’s Privacy Act claims
for damages, because the claims are based on the assertion “that the VA’s failure to
maintain accurate and complete records adversely affected [a veteran’s] benefits
determinations.” Thomas v. Principi, 394 F.3d 970, 975 (D.C. Cir. 2005); see also 38
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 13-5104                                                September Term, 2013

U.S.C. § 511(a); Price v. United States, 228 F.3d 420 (D.C. Cir. 2000) (district court
lacks subject matter jurisdiction over state law claim whose resolution would require
court to decide whether VA acted in bad faith in refusing to reimburse veteran for
medical care). Because appellant has not identified any Privacy Act violation, he is not
entitled to declaratory relief. Finally, the district court did not abuse its discretion in
denying in part appellant’s motion for reconsideration. See Firestone v. Firestone, 76
F.3d 1205, 1208 (D.C. Cir. 1996).

         Pursuant to D.C. Circuit Rule 36(c)(2)(F), this decision will be published because
it affirms a decision of the district court upon grounds different from those set forth in
the district court’s published opinion. The Clerk is directed to withhold issuance of the
mandate herein until seven days after resolution of any timely petition for rehearing or
petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                          Page 2